Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/658323 
    
        
            
                                
            
        
    

Parent Data16658323, filed 10/21/2019 claims foreign priority to 262576 , filed 10/24/2018

1.	Claims presented for examination: 1-20

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/09/2020, 2 of 02/24/2020 and 02/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 12-15 include limitations which further defined what has been claimed in the claim 11.	
Claim 16 includes limitations which includes mapping the vector to the scale and remapping the other vectors.
Claim 17 includes limitations which includes adding the additional vector, mapping the hashed vector to region and identifying the subset associated with regions.
Claims 18-19 include limitations which include hashing other vector and stored in the structure and remapping the other vectors.
Claim 20 includes limitations which includes adding the additional information with other vector and mapping the hashed vector to region.

Allowable Subject Matter
5.	Claims 1-10 are allowed.
	Claims 11-20 will be allowed when applicant(s) have overcome the 101 rejection as set forth in the Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 1 and 11, Brinker fails to teach or suggest “using a set of hash functions that correspond to different respective scales, mapping the vectors, at respective ones of the scales, to respective regions of the multidimensional space that are represented by different respective hash values, and storing the hash values in a data structure in the memory, such that each of the regions is associated with (i) any of the vectors that are mapped to the region, and (ii) any others of the regions that are at least partly contained within the region, subsequently to organizing the collection, using the data structure, identify a subset of the information items that are similar to another information item, and output the identified subset” in conjunction with “organize a collection of information items, by: representing the information items by different respective vectors in a multidimensional space.”
Dependent claims 2-10 and 12-20 are allowed under the same reason as to claims 1 and 11.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154